996 F.2d 310
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
John R. ALVAREZ, Petitioner,v.OFFICE OF the CHIEF ADMINISTRATIVE HEARING OFFICER,Executive Office for Immigration Review, Respondent,Interstate Highway Construction, Inc., Intervenor.
No. 92-9542.
United States Court of Appeals, Tenth Circuit.
June 15, 1993.

Before LOGAN, MOORE and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
LOGAN, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Petitioner John R. Alvarez seeks review of a decision by the Office of Special Counsel for Immigration Unfair Employment Practices granting summary disposition of petitioner's charge of discrimination.   We have jurisdiction pursuant to 8 U.S.C. § 1324b(i)(1), and review de novo the decision of the administrative law judge.   Housing Auth. of Ft. Collins v. United States, 980 F.2d 624, 628 (10th Cir.1992).


3
Petitioner, a Mexican-American, born in the United States, worked for Interstate Highway Construction (IHC) for approximately six weeks in 1990.   Petitioner was laid off upon completion of the construction project on which he worked.   IHC did not recall him for additional work later that year, as it did some other employees.   Petitioner alleges both national origin employment discrimination in violation of 8 U.S.C. § 1324b(a)(1)(A) and citizenship discrimination in violation of 8 U.S.C. § 1324b(a)(1)(B).


4
We have reviewed the record and briefs and cannot add to the opinion of the administrative law judge.   That decision fairly and accurately states the facts and correctly analyzes the applicable law.   Therefore, we AFFIRM the Final Decision and Order Granting Respondent's Motion for Summary Decision, of June 1, 1992, for substantially the reasons stated therein.   Petitioner's motion for leave to supplement the record is denied as moot.


5
The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrine of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3